Citation Nr: 0526019	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a temporary total disability rating for 
PTSD based on a period of hospitalization from November 22, 
1993, to January 24, 1994, under the provisions of 38 C.F.R. 
§ 4.29.

3.  Entitlement to an increased evaluation for postoperative 
degenerative arthritis of the left knee, with limitation of 
motion and laxity, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for postoperative 
residuals of bilateral varicose veins, currently rated as 30 
percent disabling.

(The claim of entitlement to an effective date earlier than 
December 29, 1993, for a grant of a total disability rating 
based on individual unemployability (TDIU), will be addressed 
in a separate decision under a separate docket number. In 
addition, the claim challenging the validity of a debt 
established against the veteran will be addressed in another 
separate decision under a separate docket number.)  

REPRESENTATION

Appellant represented by:	Sheila Campbell, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues on appeal were previously before the Board in 
November 2000 and were remanded to the RO for additional 
development.  The case is again before the Board for 
appellate review.

The Board notes that in December 2004, the veteran testified 
at a Videoconference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.

The Board further notes that the veteran had an earlier Board 
hearing, dated in July 2000, before another one of the 
undersigned Veterans Law Judges concerning the same issues 
that are listed on the Title Page of this action.  Since the 
law requires that the Veterans Law Judge who conducts a 
hearing on appeal must participate in any decision made on 
that appeal, this matter will be decided by a three member 
panel of Veterans Law Judges, which will include the one who 
presided over the veteran's hearing in July 2000 and the 
other who presided over the hearing in December 2004.  See, 
38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal any notice from 
the RO to the veteran that complies with VCAA requirements 
with respect to the issues listed on the title page of this 
action.  Clearly, the veteran filed his original claim long 
before the VCAA was enacted.  The RO did send the veteran a 
letter in September 2001 that addressed some aspects of the 
VCAA, but this letter is inadequate notice.  The inclusion of 
the text of the regulation that implements the statute's 
notice requirements in the supplemental statement of the case 
is not sufficient to constitute the notice contemplated by 
38 U.S.C.A. § 5013(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The veteran should be notified specifically of what he must 
show in order to obtain an increased rating for his knee and 
varicose veins disorders; what he needs to establish service 
connection for PTSD and entitlement to a temporary total 
rating.  The letter must show what actions the RO will take, 
what actions the veteran must take, and the veteran must be 
asked to submit all available evidence, as well as ensure 
that all other appropriate actions under the VCAA have been 
taken.  

With respect to assistance, the Board finds that an 
additional examination for the veteran's left knee disability 
is required.  The most recent VA examination was in June 2003 
but the examination is inadequate in that it fails to address 
the rating criteria of pain, weakness, instability, 
fatigability, etc.  See, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004), DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 
(1995).  The examiner must address additional limitation due 
to these factors and additional limitation due to pain.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA are fully satisfied.  
Specifically, the RO should:  

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection for 
PTSD; a temporary total disability rating 
for PTSD based on a period of 
hospitalization from November 22, 1993, 
to January 24, 1994, under the provisions 
of 38 C.F.R. § 4.29; and increased 
evaluations for postoperative 
degenerative arthritis of the left knee 
and postoperative residuals of bilateral 
varicose veins.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of his left knee disability.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should conduct range of motion testing 
and all other appropriate testing.  
Additionally, the examiner must offer an 
opinion as to the functional limitation 
manifested by objective signs of pain in 
the veteran's left knee, including during 
flare-ups, in terms of additional 
limitation of motion.  
. 
3.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).   The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________	 
_________________________________                          
THOMAS J. DANNAHER                        CHRISTOPHER J. 
GEARIN
                Veterans Law Judge,                                
Acting Veterans Law Judge, 
           Board of Veterans' Appeals                           
Board of Veterans' Appeals


		
	MARK W. GREENSTREET
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

